IN THE COURT OF COMMON PLEAS FOR THE STATE OF
DELAWARE IN AND FOR NEW CASTLE COUNTY

BOULDEN BROTHER’S CORP.
AND GABE MCCLUSKEY,

Appellants/Defendants Below,

)
)
)
)
)
v. ) Case No. CPU4-21-000684
)
ALLEN SNIPE AND MARIA SNIPE, )

)

)

Appellees/Plaintiffs Below.

Submitted: July 23, 2021
Decided: September 23, 2021

Victoria K. Petrone, Esq. Allen and Maria Snipe
Baird Mandalas Brockstedt LLC 502 Sepia Court

2711 Centreville Road, Ste. 401 Newark, DE 19702
Wilmington, DE 19808 Pro Se Appellees

Attorney for Appellants

ORDER AND DECISION ON MOTION FOR JUDGMENT
On March 4, 2021, Appellants/Defendants-Below Boulden Brother’s Corp.
and Gabe McCluskey (collectively “Boulden”) filed an appeal in this Court seeking
a trial de novo from an order of the Justice of the Peace Court. Boulden subsequently
filed a Motion for Judgment (“Motion”) alleging that Appellees/Plaintiffs-Below
Allen and Maria Snipe (collectively “Snipes’) failed to comply with the Court’s
Rules of Civil Procedure. On July 23, 2021, the Court held a hearing. For the

reasons set forth below, the Court DENIES Boulden’s Motion.
Discussion
It is well settled law that “the timely filing of a notice of appeal is the operative

oo]

action to confer jurisdiction on an appellate court.”’ Once jurisdiction has been
established, the parties must also comply with the Rules of this Court. Pursuant to
Ct. Com. Pl. Civ. R. 72.3(b), once an appellant who is the defendant-below has filed
and served an appeal, the appellee/plaintiff-below must file the complaint on appeal
within 20 days after being served the appeal documents. If an appellee fails to do
so, then Ct. Com. Pl. Civ. R. 55(bb2) dictates that judgment shall be entered against
appellee for failure to plead.”

The Court must first determine whether Boulden properly served the appeal
in this case. In general, Delaware courts have adopted the premise that when a
sheriff's return of service is complete and regular on its face, it is to be construed as
conclusively valid.? Based on its face, the Sheriff’s returns of service in this matter
appear to be complete and regular. Specifically, the returns set forth that a member

of the Sheriff’s Office personally served Mr. Snipes at 8:22 AM on March 29, 2021,

at which time Mr. Snipes also accepted service for Mrs. Snipes. Furthermore, the

 

| Wise v. G-Town Partners, LP, 2015 WL 246415, at *2 (Del. Com. Pl. Jan 21, 2015) (citing
Preston v. Bd. Of Adjustment of New Castle County, 772 A.2d 787, 791 (Del. 2001)).

2 Nti v. Hall, 2007 WL 3231601, at *1 (Del. Com. Pl. Aug. 24, 2007); Village of Windhover,
2015 WL 898734, at *2 (Del. Com. Pl. Feb. 26, 2015) (emphasis added).

3 Keith v. Melvin L. Joseph Const. Co., 451 A.2d 842, 846 (Del. Super. July 28, 1982) (citations
omitted).
conclusion.’ In those cases where the Court has determined that it has the discretion
to make allowances for the untimely filing, it has, at times, done so utilizing the same
“excusable neglect” analysis undertaken by the Court when considering a motion
made under Rule 60(b)°, or at other times implicitly using, but without specific
reference to, such an analysis.’

Consistent with Delaware’s well-established judicial policy that cases be
decided on the merits,® this Court finds that the rationale espoused in the latter
category of decisions is the more suitable approach. As such, the Court will employ
the Rule 60(b) “excusable neglect” analysis in determining whether judgment for
failure to plead is appropriate. Under this rubric, the initial inquiry is whether the
defaulting party can establish that its conduct was excusable. If established, the
Court will consider whether the defaulting party could be successful on the merits
and whether the non-defaulting party has been substantially prejudiced?

It is undisputed that the Snipes failed to timely file the Complaint on Appeal.

Therefore, the issue is whether, under the circumstances, their negligence was

 

> William Jones & Sons, Inc v. Engelskirch, 2001 WL 34075505 (Del. Com. Pl. Oct. 5, 2001);
Hall v. Sussex Pines Country Club, Inc., 2013 WL 1094984 (De. Com. Pl. Mar. 7, 2013);
Village of Windhover, 2015 WL 898734; Wise, 2015 WL 246415.

6 Sussex Pines Country Club, Inc., 2013 WL 1094984; Village of Windhover, 2015 WL 898734.

7 Engelskirch, 2001 WL 34075505; Wise, 2015 WL 246415.

8 Verizon Delaware, Inc. v. Baldwin Line Const. Co., Inc., 2004 WL 838610, at *1 (Del. Super.
Apr. 13, 2004).

° Watson v. Simmons, 2009 WL 1231145, at *2-3 (Del. Super. Apr. 30, 2009); Verizon D, 2004
WL 838610, at *1.
The second factor—whether the defaulting party could be successful on the
merits—also weighs in favor of the Snipes. The Snipes prevailed on the same claims
in the Justice of the Peace Court, and Boulden has not presented any argument or
evidence to suggest that the same outcome would be unattainable in this Court.

Finally, it is clear from the record that the Snipes’ 38-day delay in filing the
Complaint on Appeal will not substantially prejudice Boulden if the case moves
forward on its merits. In fact, Boulden, during the hearing, noted that the Snipes
would still be able to pursue the same litigation, as the statute of limitations had not
yet run.

For the above noted reasons, the Court finds that the Snipes’ 38-day delay in
their filing of the Complaint on Appeal constitutes excusable neglect and Boulden’s
Motion for Judgment for failure to plead is DENIED. This case will be scheduled
for a pre-trial conference.

IT IS SO ORDERED. \

sty A

| Monica A™Horton

Judge

 

cc: Ms. Patricia Thomas, Civil Clerk